               Case 18-17860-RAM            Doc 97   Filed 03/02/21    Page 1 of 21



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                MIAMI-DADE DIVISION

In re:

RAUL MILIAN                                             Case Number 18-17860-RAM
                                                        Chapter 13
          Debtor(s)


               DEBTOR'S MOTION TO SELL HOMESTEAD PROPERTY

         Debtor, RAUL MILIAN, by and through undersigned counsel, files this Motion to Sell

Homestead Property, and avers:

         1.     The Debtor filed this Chapter 13 case on June 29, 2018.

         2.     This is a confirmed case.

         4.     The Debtor seeks to sell her homestead property located at 430 SW 78 Avenue,

Miami, FL 3 3144, which is legally described as follows:

         Lot 15 less North 10 feet and all of Lot 14, Block 25, Flagami Third
         Addition, according to the Plat thereof, as recorded in Plat Book 17, at
         Page 59, of the Public Records of Miami-Dade County, Florida.

         Folio No. 30-4003-001-3510

         5.     A copy of the contract is attached hereto as Exhibit "A" and incorporated
herein by reference.
                6.     A copy of the proposed closing statement is attached hereto as Exhibit "B"
and incorporated herein by reference.
         6.     The Debtor will pay off all liens at closing. All proceeds remaining shall be

property of the Debtor as the property was claimed exempt and no objections were filed.

         7.     The Debtor has requested and believes that the service of filing this motion is
necessary for the administration of his case. The attorney for the Debtor has received a fee of
$500.00 for the filing and prosecuting of this motion and representing the Debtor in the Chapter
13 case and $25.00 for costs and seeks court approval of the fee pursuant to llU.S.C. §329 and
               Case 18-17860-RAM               Doc 97      Filed 03/02/21       Page 2 of 21



Rule 2016 of the Federal Rules of Bankruptcy Procedure. The services required in filing and
prosecuting the motion and representing the Debtor in the Chapter 13 case are reasonable and
necessary and are not contemplated by the original retainer agreement between the Debtor and
the attorney for the Debtor.
       WHEREFORE, the Debtor, RAUL MILIAN, seeks the relief sought in this motion and

for any other relief deemed just and proper in the circumstances.

                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was sent, via

Regular U.S. Mail, this 2nd day of March 2021 to all parties on the attached service list and

via CMIECF to Office of the US Trustee and Nancy K. Neidich, Chapter 13 Trustee.                             I
                                                                                                             t
                                                                                                             '

         CERTIFICATE PURSUANT TO LOCAL
                                                          KINGCADE & GARCIA, P.A
                                                          Counsel for the Debtor                             I
                  RULE 9011-4(8)

            I HEREBY CERTIFY that I am admitted
                                                          Kingcade Building
                                                          1370 Coral Way• Miami, Florida 33145-2960
                                                          www.MIAMIBANKRUPTCY.COM
                                                                                                             Il
                                                                                                             !
       to the Bar of the United States District Court     Telephone: 305-285-9100 •Facsimile: 305-285-9542
       for the Southern District of Florida and I am in                                                      !
       compliance with the additional qualifications to
       practice in this Court set forth in Local Rule
       2090-l(A).
                                                          Isl Timothy S. Kingcade
                                                          x Timothy S. Kingcade, Esq., FBN 082309
                                                          o Wendy Garcia, Esq., FBN 0865478
                                                          o Jessica L. McMak:en, Esq., FBN 580163
                                                                                                             I
                                                                                                             f
                                                                                                             1
                                                                                                             f
                                                                                                             l!
                                                                                                             i
                                                                                                             !
                                                                                                             I
                                                                                                             I


                                                                                                             I
                                                                                                             '
                                                                                                             !
                                                                                                             I!
                                                                                                             )
                                                                                                             l
                                                                                                             ~
                                                        Case 18-17860-RAM
  dotloop signature verification: dtlp.us/h5Ty-.Aad8-iot1                                        Doc 97   Filed 03/02/21   Page 3 of 21



            Addendum to Contract

            Addendum No. __
                          1 _to the Contract with the Effective Date of _--=O=l=/2=9=/2=0=21==---between

                                                                        RAUL MILIAN AND VICTOR DE JESUS EST OF                                           (Seller)

            and _ _ _ _ _ _ _ _F_E_R_N_A_N_D_O_P_A_TT_E_RS_O_N_A_N_D_M_A_R_C_E_L_O_P_A_TT_E_R_S_O_N_ _ _ _ _ _ _ _ (Buyer)

- - - -co~eerning-the property described as: _43_0_S_W_7_8_t_h_A_v_e_,M_ia_m_i_,F_L_33_1_4_4_-2_3_2_0_ _ _ _ _ _ _ _ _ _ _ _ __


           In the event that the appraisal value is below the purchase price, Buyer aSI'.ees to pay $2000.00 above said
           appraised value, provided that the purchase price shall not exceed the onginal purchase price of $375,000


            All other terms relating to the appraisal procedure and Buyer's and Seller's obligations shall be considered according to
            the Comprehensive Rider to the Residential Contract for Sale and Purchase IF. Appraisal contingency.

                                  FP                    KA.P
            '~'
              4:43 PM EST
             dotloop verified
                                 1/30t2021 1/3CW021




            Buyer:         Ftr'10.'1Jo Po.+hrso,,                                                                      Date:   1/27/2021

            Buyer:         J,,,to.rctlo Pt~+hrso,,                                                                     Date:   1/27/2021

            Seller:       .___  _____________________
                           ~...Mf~                                                                          ___.       Date:

            Seller: - - - - - - - - - - - - - - - - - - - - - -                                                        Date:

                    ACSP-4        Rev 6/17                                                                                                 ©2017 Florida Realtors·•
            Serial#: 010291-400161-1794850
                                                                                                                                                  .Form
                                                                                                                                                    Simplicity
  Electron1cally Signed usmg eS1gnOn1lne™ [Session ID   b53b4552-81bc-4164-8482-8a16d40e99fd J

                                                                                                                               E~h . h1'   r   \\.fr~
dofloop signature verification:                    Case 18-17860-RAM                           Doc 97         Filed 03/02/21            Page 4 of 21



                  "AS IS" Residential Contract For Sale And Purchase
                  THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR

        1·        PARTIES:                             RAUL MILIAN AND VICTOR DE JESUS EST OF                                    ("Seller"),
        2·        and                          FERNANDO PATTERSON AND MARCELO PATTERSON                                          ("Buyer"),
        3         agree that Seller shall sell and Buyer shall buy the following described Real Property and Personal Property
        4         (collectively "Property") pursuant to the terms and conditions of this AS IS Residential Contract For Sale And Purchase
        5         and any riders and addenda ("Contract"):
        6         1. PROPERTY DESCRIPTION:
        7•            -(a) Street address~ citY,                      zip:- 430 SW 78tn7've,-Mlaml, FL 33144~2320
        8*             (b) Located in:    Miami-Dade       County, Florida. Property Tax ID#:               30-40-03-001-3510
        9•             (c) Real Property: The legal description is 3 54 40 FLAGAMI 3RD ADON PB 17-59 LOT 15 LESS N10FT & ALL
      10                    LOT 14 BLK 25 LOT SIZE 90.000 X 119 COC 23096-4408 0120054
      11
      12                     together with all existing improvements and fixtures, including built-in appliances, built-in furnishings and
      13                     attached wall-to-wall carpeting and flooring ("Real Property") unless specifically excluded in Paragraph 1(e) or
      14                     by other terms of this Contract.
      15                 (d) Personal Property: Unless excluded in Paragraph 1(e) or by other terms of this Contract, the following items
      16                     which are owned by Seller and existing on the Property as of the date of the initial offer are included in the
      17                     purchase: range(s)/oven{s), refrigerator(s), dishwasher(s), disposal, ceiling fan(s), intercom, light fixture(s),
      18                     drapery rods and draperies, blinds, window treatments, smoke detector(s), garage door opener(s), security gate
      19                     and other access devices, and storm shutters/panels ("Personal Property").
      20·                    Other Personal Property items included in this purchase are: A_s__,_p_er_M_L_S_d_e_sc_r""'"ip_ti_o_n_ _ _ _ _ _ __
      21
      22                     Personal Property is included in the Purchase Price, has no contributory value, and shall be left for the Buyer.
      23*                (e) The followinq items are excluded from the purchase: Refrigerator, range, microwave, ceiling fans,
      24       ~                WasherandDryer
      25       ~ FP
                 442
                                 l;jp                       PURCHASE PRICE AND CLOSING
                        1/30/2021 1/30/2021
                       PM EST
      25•       do~~pvJft1RCRASE"PRICE (U.S. currency): ............................................................................................... $                375,000.00

      27*                (a) Initial deposit to be held in escrow in the amount of (checks subject to COLLECTION) ....... $                                                 5,000.00
      28                     The initial deposit made payable and delivered to "Escrow Agent" named below
      29*                    (CHECK ONE): (i) D accompanies offer or (ii) ~is to be made within _ _ (if left
      30                     blank, then 3) days after Effective Date. IF NEITHER BOX IS CHECKED, THEN
      31                     OPTION (ii) SHALL BE DEEMED SELECTED.
      32*                    Escrow Agent Information: Name:                               Sharp Title Solutions of Florida
      33•                    Address:                         10691 N Kendall Dr#309, Miami, FL 33176
                             Phone:      (305) 596-0301 E-mail: mfo@sharpbtlesolutions.net Fax:
      34•
      35•                (b) Additional deposit to be delivered to Escrow Agent within
                                                                                                                                       -------
                                                                                                                               (if left blank, then 10)
      36*                    days after Effective Date ...........................................................................................................$         3,000.00
      37                     (All deposits paid or agreed to be paid, are collectively referred to as the "Deposit")
      38*                (c) Financing: Express as a dollar amount or percentage ("Loan Amount") see Paragraph 8 .........                                                       95%
      39•            (d) Other:                                                                                                  ................ $_ _ _ __
      40             (e) Balance to close (not including Buyer's closing costs, prepaids and prorations) by wire
      41*                transfer or other COLLECTED funds ....................................................................................... $  10, 750.00
      42                 NOTE: For the definition of "COLLECTION" or "COLLECTED" see STANDARDS.
      43          3. TIME FOR ACCEPTANCE OF OFFER AND COUNTER-OFFERS; EFFECTIVE DATE:
      44             (a) If not signed b~ Buyer and Seller, and an executed copy delivered to all parties on or before
      45•                       January 28, 2021        , this offer shall be deemed withdrawn and the Deposit, if any, shall be returned to
      46                 Buyer. Unless otherwise stated, time for acceptance of any counter-offers shall be within 2 days after the day
      47                 the counter-offer is delivered.
      48             (b) The effective date of this Contract shall be the date when the last one of the Buyer and Seller has signed or
      49                 initialed and delivered this offer or final counter-offer ("Effective Date").
      50          4. CLOSING DATE: Unless modified by other provisions of this Contract, the closing of this transaction shall occur
      51             and the closing documents required to be furnished by each party pursuant to this Contract shall be delivered
       52*           ("Closing") on           er 9ef'ere 4Q ~ays               "Closin Date"), at the time established by the Closing Agent.


                  Buyer's Initials      FP
                  FloridaRealtors/FloridaBar-ASIS-5x
                                                        On or After March 15, 2021

                                                           M~a
                                                           ~                         FP
                                                                                                            ~

                                                                                               W' PageJ;~U~~d                                                L:I
                                                                                                                                              Seller's Initials
                                                                          Rev.6/19 © 2017 Florida Realtors• and The Florida Bar. All rights reserved.
                                                                                                                                                                   .
                                                                                                                                                                dottoopverifled
                                                                                                                                                                                _ __

             Serial#: 003300-700161-1794641
                                                                                                                                                                       ~Form       ·
                                                                                                                                                                       el Simplicity
ElectronicaUy Signed using eSignOnline ™ [ Session ID b53b4552-81bc-4164-8482-8816d40e99fd ]
do~loop   signature verification:                  Case 18-17860-RAM                             Doc 97         Filed 03/02/21             Page 5 of 21



      53         5. EXTENSION OF CLOSING DATE:
      54            (a) If Paragraph B(b) is checked and Closing funds from Buyer's lender(s) are not available on Closing Date due
      55                to Consumer Financial Protection Bureau Closing Disclosure delivery requirements ("CFPB Requirements"),
      56                then Closing Date shall be extended for such period necessary to satisfy CFPB Requirements, provided such
      57                period shall not exceed 10 days.
      58            (b) If an event constituting "Force Majeure" causes services essential for Closing to be unavailable, including the
      59                unavailability of utilities or issuance of hazard, wind, flood or homeowners' insurance, Closing Date shall be
      60                extended as provided in STANDARD G.
      61         6. OCCUPANCY AND POSSESSION:
      62            (a) Unless the box in Paragraph 6(b) is checked, Seller shall, at Closing, deliver occupancy and possession of the
      63                Property to Buyer free of tenants, occupants and future tenancies. Also, at Closing, Seller shall have removed
      64                all personal items and trash from the Property and shall deliver all keys, garage door openers, access devices
      65                and codes, as applicable, to Buyer. If occupancy is to be delivered before Closing, Buyer assumes all risks of
      66                loss to the Property from date of occupancy, shall be responsible and liable for maintenance from that date,
      67                and shall be deemed to have accepted the Property in its existing condition as of time of taking occupancy.
      68*           (b) 0 CHECK IF PROPERTY IS SUBJECT TO LEASE(S) OR OCCUPANCY AFTER CLOSING. If Property is
      69                subject to a lease(s) after Closing or is intended to be rented or occupied by third parties beyond Closing, the
      70                facts and terms thereof shall be disclosed in writing by Seller to Buyer and copies of the written lease(s) shall
      71                be delivered to Buyer, all within 5 days after Effective Date. If Buyer determines, in Buyer's sole discretion, that
      72                the lease(s) or terms of occupancy are not acceptable to Buyer, Buyer may terminate this Contract by delivery
      73
                        of written notice of such election to Seller within 5 days after receipt of the above items from Seller, and Buyer
      74
                        shall be refunded the Deposit thereby releasing Buyer and Seller from all further obligations under this Contract.
      75
                        Estoppal Letter(s) and Seller's affidavit shall be provided pursuant to STANDARD D. If Property is intended to
                        be occupied by Seller after Closing, see Rider U. POST-CLOSING OCCUPANCY BY SELLER.
      76
      77*         7.     ASSIGNABILITY: (CHECK ONE): Buyer 0 may assign and thereby be released from any further liability under
                         this Contract; O may assign but not be released from liability under this Contract; or 1?J1 may not assign this
      78*
      79

      80
                         Contract.
                                                                                                          FINANCING
                                                                                                                                  FP            J4J          I;!! I
                                                                                                                                                               4:42 PM EST
                                                                                                                                                              dottoop verified
      81          8. FINANCING:
      82*            0 (a) Buyer will pay cash for the purchase of the Property at Closing. There is no financing contingency to Buyer's
      83             obligation to close. If Buyer obtains a loan for any part of the Purchase Price of the Property, Buyer acknowledges
      84             that any terms and conditions imposed by Buyer's lender(s) or by CFPB Requirements shall not affect or extend
      85             the Buyer's obligation to close or otherwise affect any terms or conditions of this Contract.
      86*            00 (b) This Contract is contingent upon Buyer obtaining approval of a 00 conventional 0 FHA 0 VA or 0 other
      87*            _ _ _ _ _ _ (describe) loan within                     (if left blank, then 30) days after Effective Date ("Loan Approval
      88*            Period") for (CHECK ONE):00fixed,0adjustable,Ofixed or adjustable rate in the Loan Amount (See Paragraph
      89*            2(c)), at an initial interest rate not to exceed                % (if left blank, then prevailing rate based upon Buyer's
      90*            creditworthiness), and for a term of      30    (if left blank, then 30) years ("Financing").
      91*                  (i) Buyer shall make mortgage loan application for the Financing within                    (if left blank, then 5) days
      92             after Effective Date and use good faith and diligent effort to obtain approval of a loan meeting the Financing terms
      93             ("Loan Approval") and thereafter to close this Contract. Loan Approval which requires a condition related to the sale
      94             by Buyer of other property shall not be deemed Loan Approval for purposes of this subparagraph.
      95                 Buyer's failure to use diligent effort to obtain Loan Approval during the Loan Approval Period shall be considered a
       96                default under the terms of this Contract. For purposes of this provision, "diligent effort" includes, but is not limited
      97                 to, timely furnishing all documents and information and paying of all fees and charges requested by Buyer's
      98                 mortgage broker and lender in connection with Buyer's mortgage loan application.
      99                      (ii) Buyer shall keep Seller and Broker fully informed about the status of Buyer's mortgage loan application,
     100                 Loan Approval, and loan processing and authorizes Buyer's mortgage broker, lender, and Closing Agent to disclose
     101                 such status and progress, and release preliminary and finally executed closing disclosures and settlement
     102                 statements, to Seller and Broker.
     103                      (iii) Upon Buyer obtaining Loan Approval, Buyer shall promptly deliver written notice of such approval to Seller.
     104                      (iv) If Buyer is unable to obtain Loan Approval after the exercise of diligent effort, then at any time prior to
     105                 expiration of the Loan Approval Period, Buyer may provide written notice to Seller stating that Buyer has been
     106                 unable to obtain Loan Approval and has elected to either:
     107                        (1) waive Loan Approval, in which event this Contract will continue as if Loan Approval had been obtained; or
     108                        (2) terminate this Contract.

                  Buyer's Initials       FP
                  FloridaRealtors/FloridaBar-ASIS-5x
                                                            J4J                                     Page 2of12                                 Seller's Initials
                                                                           Rev.6/19 © 2017 Florida Realtorse and The Florida Bar. All rights reserved.
                                                                                                                                                                   I.: I____
                                                                                                                                                                    dotloopvenfied

            Serial#: 003300·700161-1794641                                                                                                                                       ~Form
                                                                                                                                                                                 !'ii Simplicity
Electronically Signed using eSignOnline,. [ Sess10n ID b53b4552-81bc-4164-8482..Sa16d40e99fd]
do,tloop signatu.re verification:                  Case 18-17860-RAM                           Doc 97         Filed 03/02/21            Page 6 of 21



     109                      (v) If Buyer fails to timely deliver either notice provided in Paragraph 8(b)(iii) or (iv), above, to Seller prior to
     110                expiration of the Loan Approval Period, then Loan Approval shall be deemed waived, in which event this Contract
     111                will continue as if Loan Approval had been obtained, provided however, Seller may elect to terminate this Contract
     112                by delivering written notice to Buyer within 3 days after expiration of the Loan Approval Period.
     113                      (vi) If this Contract is timely terminated as provided by Paragraph 8(b)(iv)(2) or (v), above, and Buyer is not in
     114                default under the terms of this Contract, Buyer shall be refunded the Deposit thereby releasing Buyer and Seller
     115                from all further obligations under this Contract.
     116                      (vii) If Loan Approval has been obtained, or deemed to have been obtained, as provided above, and Buyer
     117                fails to close this Contract, then the Deposit shall be paid to Seller unless failure to close is due to: (1) Seller's
     118                default or inability to satisfy other contingencies of this Contract; (2) Property related conditions of the Loan Approval
     119                have not been met (except when such conditions are waived by other provisions of this Contract); or (3) appraisal
     120                of the Property obtained by Buyer's lender is insufficient to meet terms of the Loan Approval, in which event(s) the
     121                Buyer shall be refunded the Deposit, thereby releasing Buyer and Seller from all further obligations under this
     122                Contract.
     123•               D (c) Assumption of existing mortgage (see rider for terms).
     124•               D (d) Purchase money note and mortgage to Seller (see riders; addenda; or special clauses for terms).
     125                                                                              CLOSING COSTS, FEES AND CHARGES
     126         9. CLOSING COSTS; TITLE INSURANCE; SURVEY; HOME WARRANTY; SPECIAL ASSESSMENTS:
     127                (a) COSTS TO BE PAID BY SELLER:
     128                 •Documentary stamp taxes and surtax on deed, if any                      •HOA/Condominium Association estoppal fees
     129                 •Owner's Policy and Charges (if Paragraph 9(c)(i) is checked)            • Recording and other fees needed to cure title
     130                 •Title search charges (if Paragraph 9(c)(iii) is checked)                •Seller's attorneys' fees
     131*                •Municipal lien search (if Paragraph 9(c)(i) or (iii) is checked)        • Other: _ _ _ _ _ _ _ _ _ _ _ _ __
     132                     If, prior to Closing, Seller is unable to meet the AS IS Maintenance Requirement as required by Paragraph 11
     133                    a sum equal to 125% of estimated costs to meet the AS IS Maintenance Requirement shall be escrowed at
     134                    Closing. If actual costs to meet the AS IS Maintenance Requirement exceed escrowed amount, Seller shall pay
     135                    such actual costs. Any unused portion of escrowed amount(s) shall be returned to Seller.
     136                (b) COSTS TO BE PAID BY BUYER:
     137                 •Taxes and recording fees on notes and mortgages                          • Loan expenses
     138                 • Recording fees for deed and financing statements                        • Appraisal fees
     139                 •Owner's Policy and Charges (if Paragraph 9(c)(ii) is checked)            • Buyer's Inspections
     140                 • Survey (and elevation certification, if required)                       • Buyer's attorneys' fees
     141                 • Lender's title policy and endorsements                                  • All property related insurance
     142                 • HOA/Condominium Association application/transfer fees                   • Owner's Policy Premium (if Paragraph
     143                 •Municipal lien search (if Paragraph 9(c)(ii) is checked)                    9 (c)(iii) is checked.)
     144•                •Other: 450.00 transaction fee to Royal Realtors Group
      145*              (c) TITLE EVIDENCE AND INSURANCE: At least                        (if left blank, then 15, or if Paragraph 8(a) is checked,
      146                    then 5) days prior to Closing Date ("Title Evidence Deadline"), a title insurance commitment issued by a Florida
      147                    licensed title insurer, with legible copies of instruments listed as exceptions attached thereto ("Title
      148                    Commitment") and, after Closing, an owner's policy of title insurance (see STANDARD A for terms) shall be
      149                   obtained and delivered to Buyer. If Seller has an owner's policy of title insurance covering the Real Property, a
      150                    copy shall be furnished to Buyer and Closing Agent within 5 days after Effective Date. The owner's title policy
      151                    premium, title search and closing services (collectively, "Owner's Policy and Charges") shall be paid, as set
      152                    forth below. The title insurance premium charges for the owner's policy and any lender's policy will be calculated
      153                   and allocated in accordance with Florida law, but may be reported differently on certain federally mandated
      154                   closing disclosures and other closing documents. For purposes of this Contract "municipal lien search" means a
      155                    search of records necessary for the owner's policy of title insurance to be issued without exception for unrecorded
      156                    liens imposed pursuant to Chapters 159 or 170, F.S., in favor of any governmental body, authority or agency.
      157                    (CHECK ONE):
      158*                   D (i) Seller shall designate Closing Agent and pay for Owner's Policy and Charges, and Buyer shall pay the
      159                    premium for Buyer's lender's policy and charges for closing services related to the lender's policy,
      160                    endorsements and loan closing, which amounts shall be paid by Buyer to Closing Agent or such other
      161                    provider(s) as Buyer may select; or
      162*                   D (ii) Buyer shall designate Closing Agent and pay for Owner's Policy and Charges and charges for closing
      163                    services related to Buyer's lender's policy, endorsements and loan closing; or



                 Buyer's Initials      FP
                 FloridaRealtors/FloridaBar-ASIS-5x
                                                           W                                 .   Page 3 of 12         .            .       Seller's Initials
                                                                         Rev.6/19 © 2017 Flonda Realtors• and The Flonda Bar. All rights reserved.
                                                                                                                                                               14. :         I____
                                                                                                                                                               doiloopverified

           Serial#: 003300-700161-1794641
                                                                                                                                                                             ~Form
                                                                                                                                                                             ili Simplicity
Electronicalty Signed using eSignOnline™ [Session 10. b53b4552-81bc-4164-8482-8a16d40e99fd]
d~tloop   signature verification: "                   Case 18-17860-RAM                              Doc 97         Filed 03/02/21             Page 7 of 21



     164*                         (g] (iii) [MIAMI-DADE/BROWARD REGIONAL PROVISION]: Seller shall furnish a copy of a prior owner's policy
     165                      of title insurance or other evidence of title and pay fees for: (A) a continuation or update of such title evidence,
     166                      which is acceptable to Buyer's title insurance underwriter for reissue of coverage; (B) tax search; and (C)
     167                      municipal lien search. Buyer shall obtain and pay for post-Closing continuation and premium for Buyer's owner's
     168*                     policy, and if applicable, Buyer's lender's policy. Seller shall not be obligated to pay more than$_ _ _ _ __
     169                      (if left blank, then $200.00) for abstract continuation or title search ordered or performed by Closing Agent.
     170                  (d) SURVEY: On or before Title Evidence Deadline, Buyer may, at Buyer's expense, have the Real Property
     m                        surveyed and certified by a registered Florida surveyor ("Survey"). If Seller has a survey covering the Real
     172                      Property, a copy shall be furnished to Buyer and Closing Agent within 5 days after Effective Date.
     173·                 (e) HOME WARRANTY: At Closing,0Buyer0Seller00N/A shall pay for a home warranty plan issued by
     174•                                                                                 at a cost not to exceed$                        . A home
     175                      warranty plan provides for repair or replacement of many of a home's mechanical systems and major built-in
     116                      appliances in the event of breakdown due to normal wear and tear during the agreement's warranty period.
     m                    (f) SPECIAL ASSESSMENTS: At Closing, Seller shall pay: (i) the full amount of liens imposed by a public body
     178                      ("public body" does not include a Condominium or Homeowner's Association) that are certified, confirmed and
     179                      ratified before Closing; and (ii) the amount of the public body's most recent estimate or assessment for an
     180                      improvement which is substantially complete as of Effective Date, but that has not resulted in a lien being
     151                      imposed on the Property before Closing. Buyer shall pay all other assessments. If special assessments may
     152                      be paid in installments (CHECK ONE):
     153•                     D (a) Seller shall pay installments due prior to Closing and Buyer shall pay installments due after Closing.
     184                      Installments prepaid or due for the year of Closing shall be prorated.
     185*                     D (b) Seller shall pay the assessment(s) in full prior to or at the time of Closing.
     186                      IF NEITHER BOX IS CHECKED, THEN OPTION (a) SHALL BE DEEMED SELECTED.
     187                      This Paragraph 9(f) shall not apply to a special benefit tax lien imposed by a community development district
     188                      (CDD) pursuant to Chapter 190, F.S., which lien shall be prorated pursuant to STANDARD K.
     189                                                                                                 DISCLOSURES
     190          10. DISCLOSURES:
     191              (a) RADON GAS: Radon is a naturally occurring radioactive gas that, when it is accumulated in a building in
     192                  sufficient quantities, may present health risks to persons who are exposed to it over time. Levels of radon that
     193                  exceed federal and state guidelines have been found in buildings in Florida. Additional information regarding
     194                  radon and radon testing may be obtained from your county health department.
     195              (b) PERMITS DISCLOSURE: Except as may have been disclosed by Seller to Buyer in a written disclosure, Seller
     196                  does not know of any improvements made to the Property which were made without required permits or made
     197                  pursuant to permits which have not been properly closed. If Seller identifies permits which have not been
     198                  properly closed or improvements which were not permitted, then Seller shall promptly deliver to Buyer all plans,
     199                  written documentation or other information in Seller's possession, knowledge, or control relating to
     200                  improvements to the Property which are the subject of such open permits or unpermitted improvements.
     201              (c) MOLD: Mold is naturally occurring and may cause health risks or damage to property. If Buyer is concerned or
     202                  desires additional information regarding mold, Buyer should contact an appropriate professional.
     203              (d) FLOOD ZONE; ELEVATION CERTIFICATION: Buyer is advised to verify by elevation certificate which flood
     204                  zone the Property is in, whether flood insurance is required by Buyer's lender, and what restrictions apply to
     205                  improving the Property and rebuilding in the event of casualty. If Property is in a "Special Flood Hazard Area"
     205                  or "Coastal Barrier Resources Act" designated area or otherwise protected area identified by the U.S. Fish and
     207                  Wildlife Service under the Coastal Barrier Resources Act and the lowest floor elevation for the building(s) and/or
     208                  flood insurance rating purposes is below minimum flood elevation or is ineligible for flood insurance coverage
     209                  through the National Flood Insurance Program or private flood insurance as defined in 42 U.S.C. §4012a, Buyer
     210·                 may terminate this Contract by delivering written notice to Seller within _ _ (if left blank, then 20) days after
     211                  Effective Date, and Buyer shall be refunded the Deposit thereby releasing Buyer and Seller from all further
     212                  obligations under this Contract, failing which Buyer accepts existing elevation of buildings and flood zone
     213                  designation of Property. The National Flood Insurance Program may assess additional fees or adjust premiums
     214                  for pre-Flood Insurance Rate Map (pre-FIRM) non-primary structures (residential structures in which the insured
     215                  or spouse does not reside for at least 50% of the year) and an elevation certificate may be required for actuarial
     215                  rating.
     217              (e) ENERGY BROCHURE: Buyer acknowledges receipt of Florida Energy-Efficiency Rating Information Brochure
     21a                  required by Section 553.996, F.S.




                  Buyer's Initials        FP
                  FloridaRealtors/FloridaBar-ASIS-5x
                                                              ~                                         Page 4 of 12                               Seller's Initials
                                                                               Rev.6/19 © 2017 Florida Realtors• and The Florida Bar. All rights reserved.
                                                                                                                                                                       _.r::J. ____
                                                                                                                                                                       doitoopvertfied

           Serial#: 003300-700161-1794641
                                                                                                                                                                                     In Form
                                                                                                                                                                                     !5!Simplicity
Electronically Signed using eSignOnline -w I Session ID : b53b4552-B 1bc-4164-8482·8a 16d40e99fd I
dc;>tloop   signat~re   verification: ·            Case 18-17860-RAM                            Doc 97         Filed 03/02/21             Page 8 of 21



      219                   (f) LEAD-BASED PAINT: If Property includes pre-1978 residential housing, a lead-based paint disclosure is
      220                       mandatory.
      221                   (g) HOMEOWNERS' ASSOCIATION/COMMUNITY DISCLOSURE: BUYER SHOULD NOT EXECUTE THIS
      222                       CONTRACT           UNTIL     BUYER       HAS      RECEIVED         AND      READ        THE      HOMEOWNERS'
      223                       ASSOCIATION/COMMUNITY DISCLOSURE, IF APPLICABLE.
      224                   (h} PROPERTY TAX DISCLOSURE SUMMARY: BUYER SHOULD NOT RELY ON THE SELLER'S CURRENT
      225                       PROPERTY TAXES AS THE AMOUNT OF PROPERTY TAXES THAT THE BUYER MAY BE OBLIGATED TO
      226                       PAY IN THE YEAR SUBSEQUENT TO PURCHASE. A CHANGE OF OWNERSHIP OR PROPERTY
      m                         IMPROVEMENTS TRIGGERS REASSESSMENTS OF THE PROPERTY THAT COULD RESULT IN HIGHER
      228                       PROPERTY TAXES. IF YOU HAVE ANY QUESTIONS CONCERNING VALUATION, CONTACT THE
      229                       COUNTY PROPERTY APPRAISER'S OFFICE FOR INFORMATION.
      230                   (i) FOREIGN INVESTMENT IN REAL PROPERTY TAX ACT ("FIRPTA"): Seller shall inform Buyer in writing if
      231                       Seller is a "foreign person" as defined by the Foreign Investment in Real Property Tax Act ("FIRPTA"). Buyer
      232                       and Seller shall comply with FIRPTA, which may require Seller to provide additional cash at Closing. If Seller
      233                       is not a "foreign person", Seller can provide Buyer, at or prior to Closing, a certification of non-foreign status,
      234                       under penalties of perjury, to inform Buyer and Closing Agent that no withholding is required. See STANDARD
      235                       V for further information pertaining to FIRPTA. Buyer and Seller are advised to seek legal counsel and tax
      236                       advice regarding their respective rights, obligations, reporting and withholding requirements pursuant to
      237                       FIRPTA.
      238                   0) SELLER DISCLOSURE: Seller knows of no facts materially affecting the value of the Real Property which are
      239                       not readily observable and which have not been disclosed to Buyer. Except as provided for in the preceding
      240                       sentence, Seller extends and intends no warranty and makes no representation of any type, either express or
      241                       implied, as to the physical condition or history of the Property. Except as otherwise disclosed in writing Seller
      242                       has received no written or verbal notice from any governmental entity or agency as to a currently uncorrected
      243                       building, environmental or safety code violation.
      244                                        PROPERTY MAINTENANCE, CONDITION, INSPECTIONS AND EXAMINATIONS                                                                                  l
                                                                                                                                                                                                t~
                                                                                                                                                                                                1
      245          11. PROPERTY MAINTENANCE: Except for ordinary wear and tear and Casualty Loss, Seller shall maintain the
      246              Property, including, but not limited to, lawn, shrubbery, and pool, in the condition existing as of Effective Date ("AS
      247              IS Maintenance Requirement").                                                                                                                                            i

      248          12. PROPERTY INSPECTION; RIGHT TO CANCEL:
      249•             (a) PROPERTY INSPECTIONS AND RIGHT TO CANCEL: Buyer shall have                           10 (if left blank, then 15)
      250                          days after Effective Date (91nspection Period•) within which to have such inspections of the Property
      251                          performed as Buyer shall desire during the Inspection Period. If Buyer determines, in Buyer's sole
      252
      253
      254
      255
                                   discretion, that the Property is not acceptable to Buyer, Buyer may terminate this Contract by delivering
                                   written notice of such election to Seller prior to expiration of Inspection Period. If Buyer timely
                                   terminates this Contract, the Deposit paid shall be returned to Buyer, thereupon, Buyer and Seller shall
                                   be released of all further obligations under this Contract; however, Buyer shall be responsible for
                                                                                                                                                                                                I
      255                          prompt payment for such inspections, for repair of damage to, and restoration of, the Property resulting
      257                          from such inspections, and shall provide Seller with paid receipts for all work done on the Property (the
      258                          preceding provision shall survive termination of this Contract). Unless Buyer exercises the right to
      259                          terminate granted herein, Buyer accepts the physical condition of the Property and any violation of
      260                          governmental, building, environmental, and safety codes, restrictions, or requirements, but subject to
      251                          Seller's continuing AS IS Maintenance Requirement, and Buyer shall be responsible for any and all
      262                          repairs and improvements required by Buyer's lender.
      263                    (b) WALK-THROUGH INSPECTION/RE-INSPECTION: On the day prior to Closing Date, or on Closing Date prior
      264                        to time of Closing, as specified by Buyer, Buyer or Buyer's representative may perform a walk-through (and
      265                        follow-up walk-through, if necessary) inspection of the Property solely to confirm that all items of Personal
      266                        Property are on the Property and to verify that Seller has maintained the Property as required by the AS IS
      267                        Maintenance Requirement and has met all other contractual obligations.
      268                    (c) SELLER ASSISTANCE AND COOPERATION IN CLOSE-OUT OF BUILDING PERMITS: If Buyer's inspection
      269                        of the Property identifies open or needed building permits, then Seller shall promptly deliver to Buyer all plans,
      270                        written documentation or other information in Seller's possession, knowledge, or control relating to
      271                        improvements to the Property which are the subject of such open or needed Permits, and shall promptly
      272                        cooperate in good faith with Buyer's efforts to obtain estimates of repairs or other work necessary to resolve
      273                        such Permit issues. Seller's obligation to cooperate shall include Seller's execution of necessary authorizations,


                   Buyer's Initials       FP
                   FloridaRealtors/FloridaBar-ASIS-5x
                                                           ~                                       Page 5of12                                 Seller's Initials
                                                                          Rev.6/19 © 2017 Florida Realtors• and The Florida Bar. All rights reserved.
                                                                                                                                                                  _r::} ____
                                                                                                                                                                  doiioopverified

              Serial#: 003300·700161-1794641
                                                                                                                                                                                Si Form
                                                                                                                                                                                t.=Simplicity
 Electronicalty Signed usmg eSignOnlinerM ( Sess10n ID b53b4552-81bc-4164-8482-8a16d40e99fd]
                                                  Case 18-17860-RAM                             Doc 97         Filed 03/02/21             Page 9 of 21
                                                                                                                                                                                               i
dqtloop signature verification: '
                                                                                                                                                                                               I
                                                                                                                                                                                               t
                                                                                                                                                                                               f
     214                    consents, or other documents necessary for Buyer to conduct inspections and have estimates of such repairs                                                         f
     215                    or work prepared, but in fulfilling such obligation, Seller shall not be required to expend, or become obligated to                                                r
     216                    expend, any money.                                                                                                                                                 i
     211                (d) ASSIGNMENT OF REPAIR AND TREATMENT CONTRACTS AND WARRANTIES: At Buyer's option and                                                                                 tI
     218                    cost, Seller will, at Closing, assign all assignable repair, treatment and maintenance contracts and warranties
     219                    to Buyer.                                                                                                                                                          1
                                                                                                                                                                                               r
     280                                                                                       ESCROW AGENT AND BROKER                                                                         Ii
     7.81        13. ESCROW AGENT: Any Closing Agent or Escrow Agent (collectively "Agent") receiving the Deposit, other funds
     282             and other items is authorized, and agrees by acceptance of them, to deposit them promptly, hold same in escrow
                                                                                                                                                                                               t
     283             within the State of Florida and, subject to COLLECTION, disburse them in accordance with terms and conditions
     284             of this Contract. Failure of funds to become COLLECTED shall not excuse Buyer's performance. When conflicting                                                             f
     285
     286
     287
     288
                     demands for the Deposit are received, or Agent has a good faith doubt as to entitlement to the Deposit, Agent may
                     take such actions permitted by this Paragraph 13, as Agent deems advisable. If in doubt as to Agent's duties or
                     liabilities under this Contract, Agent may, at Agent's option, continue to hold the subject matter of the escrow until
                     the parties agree to its disbursement or until a final judgment of a court of competent jurisdiction shall determine
                                                                                                                                                                                               II
     289             the rights of the parties, or Agent may deposit same with the clerk of the circuit court having jurisdiction of the                                                       r
     290             dispute. An attorney who represents a party and also acts as Agent may represent such party in such action. Upon
                     notifying all parties concerned of such action, all liability on the part of Agent shall fully terminate, except to the
                                                                                                                                                                                               f
     291
     292             extent of accounting for any items previously delivered out of escrow. If a licensed real estate broker, Agent will                                                       I
     293
     294
                     comply with provisions of Chapter 475, F.S., as amended and FREC rules to timely resolve escrow disputes through
                     mediation, arbitration, interpleader or an escrow disbursement order.
                                                                                                                                                                                               l
     295             In any proceeding between Buyer and Seller wherein Agent is made a party because of acting as Agent hereunder,                                                            t
                                                                                                                                                                                               I
     296             or in any proceeding where Agent interpleads the subject matter of the escrow, Agent shall recover reasonable
     291             attorney's fees and costs incurred, to be paid pursuant to court order out of the escrowed funds or equivalent. Agent
     298             shall not be liable to any party or person for mis-delivery of any escrowed items, unless such mis-delivery is due to
     299             Agent's willful breach of this Contract or Agent's gross negligence. This Paragraph 13 shall survive Closing or
     300             termination of this Contract.                                                                                                                                             t
     301         14. PROFESSIONAL ADVICE; BROKER LIABILITY: Broker advises Buyer and Seller to verify Property condition,
     302
     303
     304
     305
                     square footage, and all other facts and representations made pursuant to this Contract and to consult appropriate
                     professionals for legal, tax, environmental, and other specialized advice concerning matters affecting the Property
                     and the transaction contemplated by this Contract. Broker represents to Buyer that Broker does not reside on the
                     Property and that all representations (oral, written or otherwise) by Broker are based on Seller representations or
                                                                                                                                                                                               I
                                                                                                                                                                                               !
     306
     307
                     public records. BUYER AGREES TO RELY SOLELY ON SELLER, PROFESSIONAL INSPECTORS AND
                     GOVERNMENTAL AGENCIES FOR VERIFICATION OF PROPERTY CONDITION, SQUARE FOOTAGE AND
                     FACTS THAT MATERIALLY AFFECT PROPERTY VALUE AND NOT ON THE REPRESENTATIONS (ORAL,
                                                                                                                                                                                               I
                                                                                                                                                                                               I
     308
     309             WRITTEN OR OTHERWISE) OF BROKER. Buyer and Seller (individually, the "Indemnifying Party") each                                                                           i
     310
     311
     312
     313
     314
                     individually indemnifies, holds harmless, and releases Broker and Broker's officers, directors, agents and
                     employees from all liability for loss or damage, including all costs and expenses, and reasonable attorney's fees at
                     all levels, suffered or incurred by Broker and Broker's officers, directors, agents and employees in connection with
                     or arising from claims, demands or causes of action instituted by Buyer or Seller based on: (i) inaccuracy of
                     information provided by the Indemnifying Party or from public records; (ii) Indemnifying Party's misstatement(s) or
                                                                                                                                                                                               I
     315             failure to perform contractual obligations; (iii) Broker's performance, at Indemnifying Party's request, of any task
     316             beyond the scope of services regulated by Chapter 475, F.S., as amended, including Broker's referral,
     317             recommendation or retention of any vendor for, or on behalf of, Indemnifying Party; (iv) products or services
     318             provided by any such vendor for, or on behalf of, Indemnifying Party; and (v) expenses incurred by any such vendor.
     319             Buyer and Seller each assumes full responsibility for selecting and compensating their respective vendors and
     320             paying their other costs under this Contract whether or not this transaction closes. This Paragraph 14 will not relieve
     321             Broker of statutory obligations under Chapter 475, F.S., as amended. For purposes of this Paragraph 14, Broker
     322             will be treated as a party to this Contract. This Paragraph 14 shall survive Closing or termination of this Contract.
     323                                                                                DEFAULT AND DISPUTE RESOLUTION
     324         15. DEFAULT:
     325             (a) BUYER DEFAULT: If Buyer fails, neglects or refuses to perform Buyer's obligations under this Contract,
     326                 including payment of the Deposit, within the time(s) specified, Seller may elect to recover and retain the Deposit
     321                 for the account of Seller as agreed upon liquidated damages, consideration for execution of this Contract, and
     328                 in full settlement of any claims, whereupon Buyer and Seller shall be relieved from all further obligations under


                 Buyer's Initials       FP
                 FloridaRealtors/FloridaBar-ASIS-Sx
                                                           W                                       Page 6 of 12                               Seller's Initials
                                                                          Rev.6/19 © 2017 Florida Realtors• and The Florida Bar. All rights reserved.
                                                                                                                                                                  _r::J_ ____
                                                                                                                                                                  doiioopverified

            Serial#: 003300-700161-1794641
                                                                                                                                                                                a=simplicity
                                                                                                                                                                                   Form

Electronicalty Signed using eSignOnline""' [ Sesst0n ID b53b4552-B1bc-41~482..aa16d40e99fd J
do,tloop signat1Ke verification: ·                       Case 18-17860-RAM                           Doc 97        Filed 03/02/21             Page 10 of 21



     329                   this Contract, or Seller, at Seller's option, may, pursuant to Paragraph 16, proceed in equity to enforce Seller's
     330                    rights under this Contract. The portion of the Deposit, if any, paid to Listing Broker upon default by Buyer, shall
     331                    be split equally between Listing Broker and Cooperating Broker; provided however, Cooperating Broker's share
     332                   shall not be greater than the commission amount Listing Broker had agreed to pay to Cooperating Broker.
     333              (b) SELLER DEFAULT: If for any reason other than failure of Seller to make Seller's title marketable after
     334                    reasonable diligent effort, Seller fails, neglects or refuses to perform Seller's obligations under this Contract,
     335                    Buyer may elect to receive return of Buyer's Deposit without thereby waiving any action for damages resulting
     336                   from Seller's breach, and, pursuant to Paragraph 16, may seek to recover such damages or seek specific
     337                    performance.
     338              This Paragraph 15 shall survive Closing or termination of this Contract.
     339          16. DISPUTE RESOLUTION: Unresolved controversies, claims and other matters in question between Buyer and
     340              Seller arising out of, or relating to, this Contract or its breach, enforcement or interpretation ("Dispute") will be settled
     341              as follows:
     342              (a) Buyer and Seller will have 10 days after the date conflicting demands for the Deposit are made to attempt to
     343                    resolve such Dispute, failing which, Buyer and Seller shall submit such Dispute to mediation under Paragraph
     344                    16(b).
     345              (b) Buyer and Seller shall attempt to settle Disputes in an amicable manner through mediation pursuant to Florida
     346                    Rules for Certified and Court-Appointed Mediators and Chapter 44, F.S., as amended (the "Mediation Rules").
     347                    The mediator must be certified or must have experience in the real estate industry. Injunctive relief may be
     348                    sought without first complying with this Paragraph 16(b). Disputes not settled pursuant to this Paragraph 16
     349                    may be resolved by instituting action in the appropriate court having jurisdiction of the matter. This Paragraph
     350                    16 shall survive Closing or termination of this Contract.
     351          17. ATTORNEY'S FEES; COSTS: The parties will split equally any mediation fee incurred in any mediation permitted
     352              by this Contract, and each party will pay their own costs. expenses and fees, including attorney's fees, incurred in
     353              conducting the mediation. In any litigation permitted by this Contract, the prevailing party shall be entitled to recover
     354              from the non-prevailing party costs and fees, including reasonable attorney's fees, incurred in conducting the
     355              litigation. This Paragraph 17 shall survive Closing or termination of this Contract.
     356                                                        STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS")
     357           18. STANDARDS:
     358               A. TITLE:
     359               (i) TITLE EVIDENCE; RESTRICTIONS; EASEMENTS; LIMITATIONS: Within the time period provided in
     360               Paragraph 9(c), the Title Commitment, with legible copies of instruments listed as exceptions attached thereto, shall
     361               be issued and delivered to Buyer. The Title Commitment shall set forth those matters to be discharged by Seller at
     362               or before Closing and shall provide that, upon recording of the deed to Buyer, an owner's policy of title insurance
     363               in the amount of the Purchase Price, shall be issued to Buyer insuring Buyer's marketable title to the Real Property,
     364               subject only to the following matters: (a) comprehensive land use plans, zoning, and other land use restrictions,
     365               prohibitions and requirements imposed by governmental authority; (b) restrictions and matters appearing on the
     366               Plat or otherwise common to the subdivision; (c) outstanding oil, gas and mineral rights of record without right of
     367               entry; (d) unplatted public utility easements of record (located contiguous to real property lines and not more than
     368               10 feet in width as to rear or front lines and 7 1/2 feet in width as to side lines); (e) taxes for year of Closing and
     369               subsequent years; and (f) assumed mortgages and purchase money mortgages, if any (if additional items, attach
     310               addendum); provided, that, none prevent use of Property for RESIDENTIAL PURPOSES. If there exists at Closing
     371               any violation of items identified in (b) - (f) above, then the same shall be deemed a title defect. Marketable title shall
     312               be determined according to applicable Title Standards adopted by authority of The Florida Bar and in accordance
     373               with law.
     374               (ii) TITLE EXAMINATION: Buyer shall have 5 days after receipt of Title Commitment to examine it and notify Seller
     375               in writing specifying defect(s), if any, that render title unmarketable. If Seller provides Title Commitment and it is
     376               delivered to Buyer less than 5 days prior to Closing Date, Buyer may extend Closing for up to 5 days after date of
     377               receipt to examine same in accordance with this STANDARD A. Seller shall have 30 days ("Cure Period") after
     378               receipt of Buyer's notice to take reasonable diligent efforts to remove defects. If Buyer fails to so notify Seller, Buyer
     379               shall be deemed to have accepted title as it then is. If Seller cures defects within Cure Period, Seller will deliver
     380               written notice to Buyer (with proof of cure acceptable to Buyer and Buyer's attorney) and the parties will close this
     381               Contract on Closing Date (or if Closing Date has passed, within 10 days after Buyer's receipt of Seller's notice). If
     382               Seller is unable to cure defects within Cure Period, then Buyer may, within 5 days after expiration of Cure Period,




                  Buyer's Initials         FP
                  FloridaRealtors/FloridaBar-ASIS-5x
                                                                ~                                      Page 7 of 12                               Seller's Initials
                                                                              Rev.6/19 © 2017 Florida Realtors• and The Florida Bar. All rights reserved.
                                                                                                                                                                      I!! I____
                                                                                                                                                                      d:ii6~~~.~~:d
           Serial#: 003300-700161-1794641
                                                                                                                                                                                 !mForm
                                                                                                                                                                                  ::ii Simplicity
Electronically Signed using eSignOnline ™ [ Session ID   b53b4552~81bc-4164-8482..Sa16d40e99fd   J
                                                                                                                                                                                         i

dqtloop   signat~re   verification:                Case 18-17860-RAM                            Doc 97          Filed 03/02/21            Page 11 of 21                                  i!
                                              STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED                                                                             l
     383                  deliver written notice to Seller: (a) extending Cure Period for a specified period not to exceed 120 days within which
                                                                                                                                                                                         l
     384                  Seller shall continue to use reasonable diligent effort to remove or cure the defects ("Extended Cure Period"); or                                             f
     385                  (b) electing to accept title with existing defects and close this Contract on Closing Date (or if Closing Date has                                              t
     386                  passed, within the earlier of 10 days after end of Extended Cure Period or Buyer's receipt of Seller's notice), or (c)                                         !t
     387                  electing to terminate this Contract and receive a refund of the Deposit, thereby releasing Buyer and Seller from all                                           t
     388                  further obligations under this Contract. If after reasonable diligent effort, Seller is unable to timely cure defects, and
                          Buyer does not waive the defects, this Contract shall terminate, and Buyer shall receive a refund of the Deposit,
                                                                                                                                                                                         !
     389
     390                  thereby releasing Buyer and Seller from all further obligations under this Contract.                                                                           i
                                                                                                                                                                                         l
     39t .... ·       -- -B. -SURVEY: If Survey discloses ·encroachments on the Real Property or that improvements located thereon
     392                  encroach on setback lines, easements, or lands of others, or violate any restrictions, covenants, or applicable                                                I
                                                                                                                                                                                         I
     393                  governmental regulations described in STANDARD A (i)(a), (b) or (d) above, Buyer shall deliver written notice of
     394                  such matters, together with a copy of Survey, to Seller within 5 days after Buyer's receipt of Survey, but no later
     395                  than Closing. If Buyer timely delivers such notice and Survey to Seller, such matters identified in the notice and
                                                                                                                                                                                         i
     396                  Survey shall constitute a title defect, subject to cure obligations of STANDARD A above. If Seller has delivered a                                             t

     397
     398
                          prior survey, Seller shall, at Buyer's request, execute an affidavit of "no change" to the Real Property since the
                          preparation of such prior survey, to the extent the affirmations therein are true and correct.
                                                                                                                                                                                         I
                                                                                                                                                                                         I
                                                                                                                                                                                         ~
     399                  C. INGRESS AND EGRESS: Seller represents that there is ingress and egress to the Real Property and title to
     400                  the Real Property is insurable in accordance with STANDARD A without exception for lack of legal right of access.                                              I
     401
     402
                          D. LEASE INFORMATION: Seller shall, at least 10 days prior to Closing, furnish to Buyer estoppel letters from
                          tenant(s)/occupant(s) specifying nature and duration of occupancy, rental rates, advanced rent and security
                                                                                                                                                                                         ft
     403                  deposits paid by tenant(s) or occupant(s)("Estoppel Letter(s)"). If Seller is unable to obtain such Estoppel Letter(s)



                                                                                                                                                                                         I
     404                  the same information shall be furnished by Seller to Buyer within that time period in the form of a Seller's affidavit
     405                  and Buyer may thereafter contact tenant(s) or occupant(s) to confirm such information. If Estoppel Letter(s) or
     406                  Seller's affidavit, if any, differ materially from Seller's representations and lease(s) provided pursuant to Paragraph
     407                  6, or if tenant(s)/occupant(s) fail or refuse to confirm Seller's affidavit, Buyer may deliver written notice to Seller                                        !
     408                  within 5 days after receipt of such information, but no later than 5 days prior to Closing Date, terminating this
     409
     410
     411
                          Contract and receive a refund of the Deposit, thereby releasing Buyer and Seller from all further obligations under
                          this Contract. Seller shall, at Closing, deliver and assign all leases to Buyer who shall assume Seller's obligations
                          thereunder.
                                                                                                                                                                                         I
     412                  E. LIENS: Seller shall furnish to Buyer at Closing an affidavit attesting (i) to the absence of any financing
     413                  statement, claims of lien or potential lienors known to Seller and (ii) that there have been no improvements or
     414                  repairs to the Real Property for 90 days immediately preceding Closing Date. If the Real Property has been
     415                  improved or repaired within that time, Seller shall deliver releases or waivers of construction liens executed by all
     416                  general contractors, subcontractors, suppliers and materialmen in addition to Seller's lien affidavit setting forth
     417                  names of all such general contractors, subcontractors, suppliers and materialmen, further affirming that all charges
     418                  for improvements or repairs which could serve as a basis for a construction lien or a claim for damages have been
     419                  paid or will be paid at Closing.
     420                  F. TIME: Calendar days shall be used in computing time periods. Time is of the essence in this Contract. Other
     421                  than time for acceptance and Effective Date as set forth in Paragraph 3, any time periods provided for or dates
     422                  specified in this Contract, whether preprinted, handwritten, typewritten or inserted herein, which shall end or occur
     423                  on a Saturday, Sunday, or a national legal holiday (see 5 U.S.C. 6103) shall extend to 5:00 p.m. (where the Property
     424                  is located) of the next business day.
     425                  G. FORCE MAJEURE: Buyer or Seller shall not be required to perform any obligation under this Contract or be
     426                  liable to each other for damages so long as performance or non-performance of the obligation, or the availability of
     427                  services, insurance or required approvals essential to Closing, is disrupted, delayed, caused or prevented by Force
     428                  Majeure. "Force Majeure" means: hurricanes, floods, extreme weather, earthquakes, fire, or other acts of God,
     429                  unusual transportation delays, or wars, insurrections, or acts of terrorism, which, by exercise of reasonable diligent
     430                  effort, the non-performing party is unable in whole or in part to prevent or overcome. All time periods, including
     431                  Closing Date, will be extended a reasonable time up to 7 days after the Force Majeure no longer prevents
     432                  performance under this Contract, provided, however, if such Force Majeure continues to prevent performance under
     433                  this Contract more than 30 days beyond Closing Date, then either party may terminate this Contract by delivering
     434                  written notice to the other and the Deposit shall be refunded to Buyer, thereby releasing Buyer and Seller from all
     435                  further obligations under this Contract.
     436                  H. CONVEYANCE: Seller shall convey marketable title to the Real Property by statutory warranty, trustee's,
     437                  personal representative's, or guardian's deed, as appropriate to the status of Seller, subject only to matters
     438                  described in STANDARD A and those accepted by Buyer. Personal Property shall, at request of Buyer, be



                 Buyer's Initials        FP
                 FloridaRealtors/FloridaBar-ASIS-5x
                                                            JLiP                                    Page 8 of 12                               Seller's Initials
                                                                           Rev.6/19 © 2017 Florida Realtors• and The Florida Bar. All rights reserved.
                                                                                                                                                                I ~ I____
                                                                                                                                                                 d~b~~~.~~:d
           Serial#: 003300-700161-1794641
                                                                                                                                                                           ~Form
                                                                                                                                                                           =simplicity
Electronically Signed using eSignOnline,... [Session ID b53b4552-81bc-4164-8482-8a16d40e99fd]
      dotloop signaltlre verification: •·                Case 18-17860-RAM                              Doc 97        Filed 03/02/21             Page 12 of 21

                                                     STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

           439                 transferred by absolute bill of sale with warranty of title, subject only to such matters as may be provided for in this
           440                  Contract.
           441                 I. CLOSING LOCATION; DOCUMENTS; AND PROCEDURE:
           442                  (i) LOCATION: Closing will be conducted by the attorney or other closing agent ("Closing Agent") designated by
           443                 the party paying for the owner's policy of title insurance and will take place in the county where the Real Property
           444                  is located at the office of the Closing Agent, or at such other location agreed to by the parties. If there is no title
           445                  insurance, Seller will designate Closing Agent. Closing may be conducted by mail, overnight courier, or electronic
           446                  means.
·· ---· - ··«1 - - ---       ··-(ii)---el;;GSIN&-eE>et:JMENTS-;-Setter-shaH--at-or-prior to rnosing, exectrte--anch:leli'r!er; as applicable-;--deed;-bilt of--
           448                  sale, certificate(s) of title or other documents necessary to transfer title to the Property, construction lien affidavit(s),
            449                 owner's possession and no lien affidavit(s), and assignment(s) of leases. Seller shall provide Buyer with paid
            450                 receipts for all work done on the Property pursuant to this Contract. Buyer shall furnish and pay for, as applicable,
            451                 the survey, flood elevation certification, and documents required by Buyer's lender.
            452                 (iii) FinCEN GTO NOTICE. If Closing Agent is required to comply with the U.S. Treasury Department's
            453                 Financial Crimes Enforcement Network ("FinCEN") Geographic Targeting Orders ("GTOs"), then Buyer
            454                 shall provide Closing Agent with the information related to Buyer and the transaction contemplated by this
            455                 Contract that is required to complete IRS Form 8300, and Buyer consents to Closing Agent's collection and
            456                 report of said information to IRS.
            457                 (iv) PROCEDURE: The deed shall be recorded upon COLLECTION of all closing funds. If the Title Commitment
            458                 provides insurance against adverse matters pursuant to Section 627.7841, F.S., as amended, the escrow closing
            459                 procedure required by STANDARD J shall be waived, and Closing Agent shall, subject to COLLECTION of all
            460                 closing funds, disburse at Closing the brokerage fees to Broker and the net sale proceeds to Seller.
            461                 J. ESCROW CLOSING PROCEDURE: If Title Commitment issued pursuant to Paragraph 9(c) does not provide
            462                 for insurance against adverse matters as permitted under Section 627.7841, F.S., as amended, the following
            463                 escrow and closing procedures shall apply: (1) all Closing proceeds shall be held in escrow by the Closing Agent
            464                 for a period of not more than 10 days after Closing; (2) if Seller's title is rendered unmarketable, through no fault of
            465                 Buyer, Buyer shall, within the 10 day period, notify Seller in writing of the defect and Seller shall have 30 days from
            466                 date of receipt of such notification to cure the defect; (3) if Seller fails to timely cure the defect, the Deposit and all
            467                 Closing funds paid by Buyer shall, within 5 days after written demand by Buyer, be refunded to Buyer and,
            468                 simultaneously with such repayment, Buyer shall return the Personal Property, vacate the Real Property and re-
            469                 convey the Property to Seller by special warranty deed and bill of sale; and (4) if Buyer fails to make timely demand
            410                 for refund of the Deposit, Buyer shall take title as is, waiving all rights against Seller as to any intervening defect
            471                 except as may be available to Buyer by virtue of warranties contained in the deed or bill of sale.
            472                  K. PRORATIONS; CREDITS: The following recurring items will be made current (if applicable) and prorated as of
            473                 the day prior to Closing Date, or date of occupancy if occupancy occurs before Closing Date: real estate taxes
            474                  (including special benefit tax assessments imposed by a COD), interest, bonds, association fees, insurance, rents
            475                 and other expenses of Property. Buyer shall have option of taking over existing policies of insurance, if assumable,
            476                 in which event premiums shall be prorated. Cash at Closing shall be increased or decreased as may be required
            477                 by prorations to be made through day prior to Closing. Advance rent and security deposits, if any, will be credited
            478                 to Buyer. Escrow deposits held by Seller's mortgagee will be paid to Seller. Taxes shall be prorated based on
            479                 current year's tax. If Closing occurs on a date when current year's millage is not fixed but current year's assessment
            480                  is available, taxes will be prorated based upon such assessment and prior year's millage. If current year's
            481                 assessment is not available, then taxes will be prorated on prior year's tax. If there are completed improvements
            482                 on the Real Property by January 1st of year of Closing, which improvements were not in existence on January 151
            483                 of prior year, then taxes shall be prorated based upon prior year's millage and at an equitable assessment to be
            484                 agreed upon between the parties, failing which, request shall be made to the County Property Appraiser for an
            485                  informal assessment taking into account available exemptions. In all cases, due allowance shall be made for the
            486                  maximum allowable discounts and applicable homestead and other exemptions. A tax proration based on an
            487                 estimate shall, at either party's request, be readjusted upon receipt of current year's tax bill. This STANDARD K
            488                 shall survive Closing.
            489                  L. ACCESS TO PROPERTY TO CONDUCT APPRAISALS, INSPECTIONS, AND WALK-THROUGH: Seller
            490                 shall, upon reasonable notice, provide utilities service and access to Property for appraisals and inspections,
            491                  including a walk-through (or follow-up walk-through if necessary) prior to Closing.
            492                  M. RISK OF LOSS: If, after Effective Date, but before Closing, Property is damaged by fire or other casualty
            493                  ("Casualty Loss") and cost of restoration (which shall include cost of pruning or removing damaged trees) does not
            494                 exceed 1.5% of Purchase Price, cost of restoration shall be an obligation of Seller and Closing shall proceed
            495                  pursuant to terms of this Contract. If restoration is not completed as of Closing, a sum equal to 125% of estimated


                        Buyer's Initials        FP                 J.,iP                              .    Page 9 of 12         .            .       Seller's Initials   1•.:          I
                        FloridaRealtors/FloridaBar-ASIS-5x                        Rev.6/19 © 2017 Florida Realtors• and The Flonda Bar. All rights reserved.             doiloopverified    ----

                  Serial#: 003300-700181-1794641
                                                                                                                                                                                           ~Form
                                                                                                                                                                                       !llSimplicity
       Electronically Signed using eSignOnline "M ( Session ID b53b4552-81bc-4164-8482-8a16d40e99fd ]
    dptloop signattJre verification:
                                                          Case 18-17860-RAM                             Doc 97        Filed 03/02/21            Page 13 of 21

                                                    STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

         496         cost to complete restoration (not to exceed 1.5% of Purchase Price) will be escrowed at Closing. If actual cost of
         497         restoration exceeds escrowed amount, Seller shall pay such actual costs (but, not in excess of 1.5% of Purchase
        498          Price). Any unused portion of escrowed amount shall be returned to Seller. If cost of restoration exceeds 1.5% of
        499          Purchase Price, Buyer shall elect to either take Property "as is" together with the 1.5%, or receive a refund of the
        500          Deposit thereby releasing Buyer and Seller from all further obligations under this Contract. Seller's sole obligation
        501          with respect to tree damage by casualty or other natural occurrence shall be cost of pruning or removal.
        502          N. 1031 EXCHANGE: If either Seller or Buyer wish to enter into a like-kind exchange (either simultaneously with
        503          Closing or deferred) under Section 1031 of the Internal Revenue Code ("Exchange"), the other party shall cooperate
- ----~ozr- ·· ~- --ift--all -reasonable--respeets·-to effectuate· the--&eh8nge;- including 1'Xeeution--of-Oocuments; provided;-·however;-----~-
        505          cooperating party shall incur no liability or expense related to the Exchange, and Closing shall not be contingent
        506          upon, nor extended or delayed by, such Exchange.
        507          0. CONTRACT NOT RECORDABLE; PERSONS BOUND; NOTICE; DELIVERY; COPIES; CONTRACT
        508           EXECUTION: Neither this Contract nor any notice of it shall be recorded in any public records. This Contract shall
        509           be binding on, and inure to the benefit of, the parties and their respective heirs or successors in interest. Whenever
        510          the context permits, singular shall include plural and one gender shall include all. Notice and delivery given by or to
        511          the attorney or broker (including such broker's real estate licensee) representing any party shall be as effective as
        512           if given by or to that party. All notices must be in writing and may be made by mail, personal delivery or electronic
        513          (including "pdf') media. A facsimile or electronic (including "pdf') copy of this Contract and any signatures hereon
        514          shall be considered for all purposes as an original. This Contract may be executed by use of electronic signatures,
        515          as determined by Florida's Electronic Signature Act and other applicable laws.
        516           P. INTEGRATION; MODIFICATION: This Contract contains the full and complete understanding and agreement
        517          of Buyer and Seller with respect to the transaction contemplated by this Contract and no prior agreements or
        518           representations shall be binding upon Buyer or Seller unless included in this Contract. No modification to or change
        519           in this Contract shall be valid or binding upon Buyer or Seller unless in writing and executed by the parties intended
        520          to be bound by it.
        521           Q. WAIVER: Failure of Buyer or Seller to insist on compliance with, or strict performance of, any provision of this
        522           Contract, or to take advantage of any right under this Contract, shall not constitute a waiver of other provisions or
        523           rights.
        524           R. RIDERS; ADDENDA; TYPEWRITIEN OR HANDWRITIEN PROVISIONS: Riders, addenda, and typewritten
        525           or handwritten provisions shall control all printed provisions of this Contract in conflict with them.
        526           S. COLLECTION or COLLECTED: "COLLECTION" or "COLLECTED" means any checks tendered or
        527           received, including Deposits, have become actually and finally collected and deposited in the account of
        528           Escrow Agent or Closing Agent. Closing and disbursement of funds and delivery of closing documents
        529           may be delayed by Closing Agent until such amounts have been COLLECTED in Closing Agent's accounts.
        530           T. RESERVED.
        531           U. APPLICABLE LAW AND VENUE: This Contract shall be construed in accordance with the laws of the State
        532           of Florida and venue for resolution of all disputes, whether by mediation, arbitration or litigation, shall lie in the
        533           county where the Real Property is located.
        534           V. FIRPTA TAX WITHHOLDING: If a seller of U.S. real property is a "foreign person" as defined by FIRPTA,
        535           Section 1445 of the Internal Revenue Code ("Code") requires the buyer of the real property to withhold up to 15%
        536           of the amount realized by the seller on the transfer and remit the withheld amount to the Internal Revenue Service
        537           (IRS) unless an exemption to the required withholding applies or the seller has obtained a Withholding Certificate
        538           from the IRS authorizing a reduced amount of withholding.
        539           (i) No withholding is required under Section 1445 of the Code if the Seller is not a "foreign person". Seller can
        540           provide proof of non-foreign status to Buyer by delivery of written certification signed under penalties of perjury,
        541           stating that Seller is not a foreign person and containing Seller's name, U.S. taxpayer identification number and
        542           home address (or office address, in the case of an entity), as provided for in 26 CFR 1.1445-2(b). Otherwise, Buyer
        543           shall withhold the applicable percentage of the amount realized by Seller on the transfer and timely remit said funds
        544           to the IRS.
        545           (ii) If Seller is a foreign person and has received a Withholding Certificate from the IRS which provides for reduced
        546           or eliminated withholding in this transaction and provides same to Buyer by Closing, then Buyer shall withhold the
        547           reduced sum required, if any, and timely remit said funds to the IRS.
        548           (iii) If prior to Closing Seller has submitted a completed application to the IRS for a Withholding Certificate and has
        549           provided to Buyer the notice required by 26 CFR 1.1445-1 (c) (2)(i)(B) but no Withholding Certificate has been
        550           received as of Closing, Buyer shall, at Closing, withhold the applicable percentage of the amount realized by Seller
        551           on the transfer and, at Buyer's option, either (a) timely remit the withheld funds to the IRS or (b) place the funds in
        552           escrow, at Seller's expense, with an escrow agent selected by Buyer and pursuant to terms negotiated by the


                       Buyer's Initials        FP
                       FloridaRealtors/FloridaBar-ASIS-5x
                                                                  W                                     . Page 10 of 12        .            .      Seller's Initials
                                                                                  Rev.6/19 © 2017 Flonda Realtorse and The Flonda Bar. All nghts reserved.
                                                                                                                                                                       Ia.: I
                                                                                                                                                                       dot.loop verified   ----

                Serial#: 003300-700161-1794641                                                                                                                                         ~~Form
                                                                                                                                                                                      ii simplicity
     Electrontcalty Signed using eSignOnllne "'W [ Sess10n ID b53b4552-81bc-4164-8482-Sa 16d40e99fd ]
-d9tloop ~igoarure verification:                         Case 18-17860-RAM                           Doc 97          Filed 03/02/21             Page 14 of 21

                                                     STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

       553                   parties, to be subsequently disbursed in accordance with the Withholding Certificate issued by the IRS or remitted
       554                   directly to the IRS if the Seller's application is rejected or upon terms set forth in the escrow agreement.
       555                   (iv) In the event the net proceeds due Seller are not sufficient to meet the withholding requirement(s) in this
       556                   transaction, Seller shall deliver to Buyer, at Closing, the additional COLLECTED funds necessary to satisfy the
       557                   applicable requirement and thereafter Buyer shall timely remit said funds to the IRS or escrow the funds for
       558                   disbursement in accordance with the final determination of the IRS, as applicable.
       559                   (v) Upon remitting funds to the IRS pursuant to this STANDARD, Buyer shall provide Seller copies of IRS Forms
       560                   8288 and 8288-A, as filed.
       s61              -   ·W.-RESERVEB-··· ·                                            ·· --·---··--··· ·· -· ------···---·-·- -----~-- ···-------·· -------
       562                   X. BUYER WAIVER OF CLAIMS: To the extent permitted by law, Buyer waives any claims against Seller
       563                   and against any real estate licensee involved in the negotiation of this Contract for any damage or defects
       564                   pertaining to the physical condition of the Property that may exist at Closing of this Contract and be
       565                   subsequently discovered by the Buyer or anyone claiming by, through, under or against the Buyer. This
       566                   provision does not relieve Seller's obligation to comply with Paragraph 100). This Standard X shall survive
       567                   Closing.
       568                                                                                     ADDENDA AND ADDITIONAL TERMS
       569*          19. ADDENDA: The following additional terms are included in the attached addenda or riders and incorporated into this
       510               Contract (Check if applicable}:
                        DA.  Condominium Rider           OK. RESERVED                                   Pre-Closing Occupancy                 or.
                      OB. Homeowners' Assn.              D L. RESERVED                                  Post-Closing Occupancy                ou.
                        oc.  Seller Financing            OM. Defective Drywall                          Sale of Buyer's Property              ov.
                      OD. Mortgage Assumption            ON. Coastal Construction Control               Back-up Contract                      ow.
                        DE.  FHANA Financing                   Line                                     Kick-out Clause                       ox.
                      OF. Appraisal Contingency                Insulation Disclosure       oo.   D Y. Seller's Attorney Approval
                      OG. Short Sale                     00 P. Lead Paint Disclosure (Pre-1978) Z. Buyer's Attorney Approval
                      OH. Homeowners/Flood Ins.
                      01. RESERVED
                                                               Housing for Older Persons  oa.       AA. Licensee Property Interest
                                                                                                 D BB. Binding Arbitration
                                                                                                                                              8
                      OJ. Interest-Bearing Acct.
                                                            R. Rezoning
                                                                                          B
                                                            s. Lease Purchase/ Lease Option D               Miami-Dade County
                                                                                                            Special Taxing District
                                                                                                                                                  ·cc.
                                                                                                            Disclosure
                                                                                                 00 Other: Seller's property
                                                                                                            disclosure



       571*          20. ADDITIONAL TERMS:
       572                  11.) The sale of this property is contingent upon Seller receiving court approval from the Probate Court and
       573                  aankruptcy Court
       574
       575
                            12> Seller may stay living (rent free) in the guest house in the back for up to 3 months from the closing date.
       576
                            13) $600.00 of Buyer's escrow deposit will be immediately released to Seller. This $600 will be applied as a
       577                  :credit to Buyer at closing. This $600.00 is non-refundable and will not be returned to Buyer in ffie event
       578                  lthat this transaction does not close for any reason other than Seller breaching the contract.
       579
       580
       581
       582
       583
       584
       585
       586
       587


       588                                                                                          COUNTER-OFFER/REJECTION
       589*                     D   Seller counters Buyer's offer (to accept the counter-offer, Buyer must sign or initial the counter-offered terms and
        590                     deliver a copy of the acceptance to Seller).
        591'                    D Seller rejects Buyer's offer.
                     Buyer's Initials           FP
                     FloridaRealtors/FloridaBar-ASIS-5x
                                                                  J4P                                    Page 11 of 12                              Seller's Initials
                                                                                Rev.6/19 © 2017 Florida Realtors• and The Florida Bar. All rights reserved.
                                                                                                                                                                        _.C:J ____
                                                                                                                                                                        d~lo~~~.;~:d
              Serial#: 003300-700161·1794641                                                                                                                                       "'~Form
                                                                                                                                                                                   Ssimplicity
  Electronically Signed using   eSlgnOnline~   [ Sess10n ID b53b4552-81bc4164-8482..Sa16d40e99fd]
d9tloop signarure verification:                    Case 18-17860-RAM                            Doc 97          Filed 03/02/21               Page 15 of 21



     592                THIS IS INTENDED TO BE A LEGALLY BINDING CONTRACT. IF NOT FULLY UNDERSTOOD, SEEK THE
     593                ADVICE OF AN ATTORNEY PRIOR TO SIGNING.

     594                THIS FORM HAS BEEN APPROVED BY THE FLORIDA REAL TORS AND THE FLORIDA BAR.

     595                Approval of this form by the Florida Realtors and The Florida Bar does not constitute an opinion that any of the
     596                terms and conditions in this Contract should be accepted by the parties in a particular transaction. Terms and
     597                conditions should be negotiated based upon the respective interests, objectives and bargaining positions of all
     598                interested persons.

     599                AN ASTERISK(*) FOLLOWING A LINE NUMBER IN THE MARGIN INDICATES THE LINE CONTAINS A BLANK
     soo                TO BE COMPLETED.

     601*               Buyer: Ftl'"•"tlo P•-1-hl'so,,                                                                                                   Date: 1/27/2021

    602*                Buyer: IA.•l'ctlo P•-1-hl'so,,                                                                                                   Date: 1/27/2021
                                                                                                                               dotloop verified
                                     ~A(~                                                                                      01129/21 4:42 PM EST
     603*               Seller:     '--~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                               ......
                                                                                                                               ODOG-S66Q-7QWA-RXAU       Date: _ _ _ _ _ __

     604*               Seller: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                                     Date: _ _ _ _ _ _ __

     605                Buyer's address for purposes of notice                                                    Seller's address for purposes of notice
     606*
     607*
     608*


     609                BROKER: Listing and Cooperating Brokers, if any, named below (collectively, "Broker"), are the only Brokers
     610                entitled to compensation in connection with this Contract. Instruction to Closing Agent: Seller and Buyer direct
     511                Closing Agent to disburse at Closing the full amount of the brokerage fees as specified in separate brokerage
     612                agreements with the parties and cooperative agreements between the Brokers, except to the extent Broker has
     613                retained such fees from the escrowed funds. This Contract shall not modify any MLS or other offer of compensation
     614                made by Seller or Listing Broker to Cooperating Brokers.

     615*                             Mariela Patterson P.A                                                                            Yalian Serrano
     616                 Cooperating Sales Associate, if any                                                          Listing Sales Associate

     617*                          Royal Realtors Group 2.5%                                                                Keller Williams Realty Premier Properties
     618                Cooperating Broker, if any                                                                    Listing Broker




                 Buyer's Initials       FP
                 FloridaRealtors/FloridaBar-ASIS-5x
                                                           ,.,.P                                  Page 12 of 12                              Seller's Initials
                                                                         Rev.6/19 © 2017 Florida Realtors• and The Florida Bar. All rights reserved.
                                                                                                                                                                I~ I____
                                                                                                                                                               do~i6~~~.;~~d
            Serial#: 003300-700161-1794641



Electronically Signed using eSignOnline™ ( Sess10n ID b53b4552-81bc-4164-8482-8a16d40e99fd]
                                     Case 18-17860-RAM                Doc 97   Filed 03/02/21            Page 16 of 21

Closing Disclosure
Closing Information                                                            Transaction Information
Date Issued                                                                    Borrower      FERNANDO MIGUEL PATTERSON and MARCELO
Closing Date            03/15/2021                                                           PATTERSON
                                                                                             4411 Rockwood Drive
Disbursement Date 03/15/2021                                                                 Raleigh, NC 27612
Settlement Agent        Sharp Title Solutions of Florida, Inc.                 Seller        RAUL MILIAN of RAUL MILIAN AND VICTOR DE JESUS
File#                   2021-33                                                              EST OF
Property                430 Southwest 78th Avenue                              Lender        Cardinal Financial Company, Limited Partnership
                        Miami, FL 33144
Sale Price              $375,000.00


   Summaries of
   Transactions
 SELLER'S TRANSACTION

                                                                                                                    9261 Sunset Drive Miami, FL
                                                                                Address
01 Sale Price of Property                                        $375,000.00                                        33173
02 Sale Price of Any Personal Property Included in Sale                         ST License ID
03
                                                                                Contact                              Mariela Patterson
04
05                                                                              Contact ST License ID               3296452
06                                                                              Email                               marpatter@gmail.com
07                                                                               Phone                              (305) 428-3778
08
Adjustments for Items Paid by Seller in Advance
09 City/Town Taxes                                                                                                   Keller Williams Realty Premier
10 County Taxes
                                                                                                                    11420 North Kendall Drive
                                                                                Address
                                                                                                                    Suite 207 Miami, FL 33176
                                                                                ST License ID                      i CQ1017617
                                                                                Contact                             YALIAN SERRANO
                                                                                Contact ST License ID               3252409
                                                                                 Email                             ! YALIAN@YSERRANO.COM
                                                                                                                   i (305) 213-4680
02   Closing Costs Paid at Closing (J)                            $42,637.00
03   Existing Loan(s) Assumed or Taken Subject to                                                                   Sharp Title Solutions of
                                                                                 Name
04   Payoff of First Mortgage Loan                                                                                  Florida, Inc.
05   Payoff of Second Mortgage Loan                                                                                  10691 North Kendall Drive
06                                                                              Address                              309
                                                                                                                   I Miami, FL 33176
08 Seller Credit
                                                                                 ST License ID                     ! P239678
09
                                                                                 Contact                             J Rodriguez
11                                                                               Contact ST License ID               P229573
12                                                                                                                   jennifer@sharptitlesolutions.c
13                                                                               Email
                                                                                                                   ! om
Adjustments for Items Unpaid by Seller
                                                                                 Phone                               (305) 596-0301
14 City/Town Taxes
15 County Taxes
16 Assessments
17
18
19
                                                                                        ?         Questions? If you have questions about the loan
                                                                                                  terms or costs on this form, use the contact
                                                                                                  information below. To get more information or



                                                                                         •
                                                                                                  make a complaint, contact the Consumer
Total Due to Seller at Closing (M)                               $375,000.00                      Financial Protection Bureau at
Total Due from Seller at Closing (N)                             -$43,162.00                      www.consumerfinance.gov/mortgage-closing

 Cash to Close      0   From   !&)   To Seller                   $331,838.00




                                                                                                                       E~h.bl r ,, B
                                                                                                                                                    11

Closing Disdosurc                                                                                                                                   Page 1
                               Case 18-17860-RAM                  Doc 97     Filed 03/02/21   Page 17 of 21
Closing Cost Details

01 0% of Loan Amount (Points)

01
02
03
04
05
06
07

01   E-recording Fee to Simplifile                                                                         $18.00
02   Lien Search to CMR                                                                                   $150.00
03   Settlement Fee to Sharp Title Solutions of Florida, Inc.                                             $595.00
04   Title Exam Fee to Old Republic National Title Insurance Company                                      $125.00
05
06
07
08
09
10




01 Recording Fees Deed: $18.50 Mortgage: $171.50
02 Documentary Stamp Tax (State Deed Taxes) to Official Records Department                              $2,250.00
03
04

01   Homeowner's Insurance Premium
02   Mortgage Insurance Premium
03   Prepaid Interest
04   Property Taxes
05

01 Homeowner's insurance




07
08

01 Selling Agent Commission to Royal Realtors Group                                                     $9,375.00
02 Listing Agent Commission to Keller Williams Realty Premier                                           $9,375.00
03 Courier Fee to TBD                                                                                      $30.00
04 to Paul J. Sardon, P.A.                                                                                $750.00
05 2020 Property Taxes to Miami-Dade County Tax Collector                                               $3,826.751
06 2019 Property Taxes to Miami-Dade County Tax Collector                                               $3,340.85,
07 2015-2017 Property Taxes to Miami-Dade County Tax Collector                                         $12,801.40
08

10

                                                                                                    $42,637.00




                                                                                                                     Page 2
                     Case 18-17860-RAM   Doc 97   Filed 03/02/21            Page 18 of 21




                                                  RAUL MILIAN AND VICTOR DE JESUS EST OF




Closing Disclosure                                                                          Page 3
                                  Case 18-17860-RAM         Doc 97          Filed 03/02/21    Page 19 of 21
Label Matrix for local noticing                CarFinance Capital                               Miami Dade County Tax Collector (windley)
113C-1                                         c/o Gerard Kouri, Jr. P.A.                       200 NW 2nd Avenue, Suite 430
case 18-17860-RAM                              5311 King Arthur Avenue                          Miami, FL 33128-1733
Southern District of Florida                   Davie, FL 33331-3340
Miami
Tue Mar 2 15:09:12 EST 2021
Synchrony Bank                                 Alliance One                                     Baptist Health South Florida
PRA Receivables Management, LLC                6565 Kimball Dr                                  PO Box 198116
c/o Valerie Smith                              Flemington, II) 65650                            Atlanta, GA 30384-8116
PO Box 41021
Norfolk, VA 23541-1021

CARFINANC! CAPITAL                             CAZ Creek Florida II LLC, MTAG as                capital One Bank (USA), N.A.
PO BOX 3807                                    Custodian For CAZ Creek Florida II, LLC          PO Box 71083
COPPELL, TX 75019-5877                         PO Box 54900                                     Charlotte, NC 28272-1083
                                               New Orleans LA 70154-4900


Checksystems                                   Child Support Enforcemment                       Credit Management, LP
7805 Hudson Rd                                 PO Box 8030                                      4200 International Pkwy
Saint Paul, MN 55125-1703                      Tallahassee, FL 32314-8030                       carrollton, TX 75007-1912




Credit Management, LP                          (p) INTERNAL REVENUE SERVICE                     ECMC
Attn: Bankruptcy                               CENTRALIZED INSOLVENCY OPERATIONS                PO Box 16408
Po Box 118288                                  PO BOX 7346                                      St. Paul, MN 55116-0408
carrollton, TX 75011-8288                      PHILADELPHIA PA 19101-7346


Equifax                                        Experian                                         FMA Allaince, Ltd.
Po Box 740241                                  Po Box 2002                                      12339 Cutten Road
Atlanta, GA 30374-0241                         Allen, TX 75013-2002                             Houston, TX 77066-1807




Flagship Credit Acceptance                     Flagship Credit Acceptance                       Florida Department Of Revenue
3 Christy Dr Ste 201                           Po Box 965                                       5050 WTennessee St
Chadds Ford, PA 19317-9670                     Chadds Ford, PA 19317-0643                       Tallahassee, FL 32399-0100




GC Services Limited Partnership                Galloway Anesthesia Assoc                        Gastro Health PL
Po Box 1545                                    Attn: Patient Collections                        Attn: Patient Collections
Houston, TX 77251-1545                         PO Box 13484                                     PO Box 848593
                                               Belfast, ME 04915-4025                           Boston, MA 02284-8593


IRS Centralized Bankruptcy Department          Jackson Health                                   Jackson Memorial Hospital
PO Box 7346                                    Credit and Collection                            POB 864735
Philadelphia, PA 19101-7346                    200 NW 2nd Ave 3rd Floor                         Orlando, FL 32886-4735
                                               Miami, FL 33128-1735


LVNV Funding, LLC its successors and assigns   LVNV Funding, LLC its successors and assigns     Lee Memorial Halth System
assignee of Arrow Financial Services,          assignee of Springleaf Financial                 PO Box 530270
LLC                                            Services Of Indiana, Inc.                        Atlanta, GA 30353-0270
Resurgent capital Services                     Resurgent Capital Services
PO Box 10587                                   PO Box 10587
Greenville, SC 29603-0587                      Greenville, SC 29603-0587
                                Case 18-17860-RAM       Doc 97           Filed 03/02/21   Page 20 of 21
MERRICK BANK                                Med Business Bureau                             Med Business Bureau
Resurgent Capital Services                  1460 Renaissance Dr                             1460 Renaissance Dr 1400
PO Box 10368                                Park Ridge, IL 60068-1349                       Park Ridge, IL 60068-1349
Greenville, SC 29603-0368


Miami Dade County Tax Collector (Windley)   Miami-Dade County Florida                       Miami-Dade Fire Rescue
200 Ni 2nd Avenue, Suite 430                200 Ni 2nd Ave                                  PO Box 862205
Miami, Florida 33128-1733                   Miami, FL 33128-1733                            Orlando, FL 32886-2205



Office of the US Trustee                    Pathology Assoc of S Miami                      Pinnacle Credit Services, LLC its successors
51 S.i. 1st Ave.                            Po Box 198523                                   assigns as assignee of Cellco
Suite 1204                                  Atlanta, GA 30384-8523                          Partnership d/b/a Verizon Wireless
Miami, FL 33130-1614                                                                        Resurgent Capital Services
                                                                                            PO Box 10587
                                                                                            Greenville, SC 29603-0587
Premier Bankcard, Llc                       Quantum3 Group LLC as agent for                 Radiology Association of South Fl
Jefferson Capital Systems LLC Assignee      GPCC I LLC                                      2555 Ponce De Leon Blvd 4th Fl
Po Box 7999                                 PO Box 788                                      Miami, FL 33134-6019
Saint Cloud Mn 56302-7999                   Kirkland, WA 98083-0788


Receivables Management Group                Receivables Management Group                    Regions Bank
2901 University Av                          Attn: Bankruptcy                                11865 Si Coral Way Door C
Columbus, GA 31907-7606                     2901 University Ave. Suite #29                  Miami, FL 33175-2400
                                            Columbus, GA 31907-7601


SREGAL Lien Processing, LLC                 Santander Consumer USA                          South Miami Cricare, Inc.
701 West Main Street                        Po Box 961245                                   PO Box 919315
PO Box 1665                                 Ft Worth, TX 76161-0244                         Orlando, FL 32891-0001
Jefferson City MO 65102-1665


South Miami Criticare, Inc                  South Miami Hospital                            South Miami Hospital, Inc.
Po Box 91935                                PO Box 919315                                   PO Box 198116
Orlando, FL 32891-0001                      Orlando, FL 32891-9315                          Atlanta, GA 30384-8116



Synchrony Bank                              TLGFY LLC, Capital One NA as                    TLGFY, LLC
c/o PRA Receivables Management, LLC         Collateral Assignee of TLGFY LLC                PO Box 54347
PO Box 41021                                PO Box 54347                                    New Orleans, LA 70154-4347
Norfolk VA 23541-1021                       New Orleans LA 70154-4347


Transunion                                  Transword Systems, Inc.                         U.S. Department Of Education
Po Box 1000                                 PO Box 4903                                     PO BOX 105291
Chester, PA 19016-1000                      Trenton, NJ 08650-4903                          Atlanta, GA 30348-5291



West Kendall Baptist Hospital               Nancy K. Neidich                                Raul Milian
Po Box 198116                               www.ch13miami.can                               430 SW 78th Ave
Atlanta, GA 30384-8116                      POB 279806                                      Miami, FL 33144-2320
                                            Miramar, FL 33027-9806
                                Case 18-17860-RAM                Doc 97        Filed 03/02/21          Page 21 of 21
Timothy S Kingcade Esq
1370 Coral Way
Miami, FL 33145-2960




                  The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                  by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Banlt.P. 2002 (g) (4).


Department of the Treasury
Po Box 21126
Philadelphia, PA 19114




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Miami                                             (d)IRS Centralized Bankruptcy Department              End of Label Matrix
                                                     POB 7346                                              Mailable recipients    60
                                                     Philadelphia, PA 19101-7346                           Bypassed recipients     2
                                                                                                           Mtl                    ~
